Title: To George Washington from Philemon Dickinson, 29 January 1781
From: Dickinson, Philemon
To: Washington, George


                        
                            Dear Sir,
                            Hermitage 29th Jany 1781
                        
                        Your Excellency’s favor of the 23 inst. I have received-- The Governor being at Borden Town, I waited,
                            & forwarded his letter to him-- Our assembly, has adjourned untill May ninth.
                        I am enabled, by the Powers vested in me, to call into actual Service, the whole force of this State, on any
                            emergency-- but cannot march the Troops into a Neighbouring State, without an Order from the Assembly, or the Governor of
                            Privy Council.
                        By an Express, just returned from the Jersey Brigade, I am informed, the mutineers have returned to their
                            Duty. but have not hear’d the mode of accommodation-- Should the assistance of our Militia, be necessary on any occasion,
                            your Excellency may rest assured, of my utmost exertions, to bring them forward, to execute every Order I may be honord
                            with-- I have the honor to be, Your Excellency’s most Obt Hume Servt
                        
                            Philemon Dickinson
                        
                        
                            P.S. I intend spending the remainder of the Winter in Phila. & shall not be any greater
                                distance from Jersey.
                        

                    